Mr. Presiding Justice Eldredge delivered the opinion of the court. 3. Instructions, § 118*—when not objectionable as not referring to evidence. An instruction stating an abstract proposition of law is not objectionable in that it does not refer to the evidence. 4. Carriers, | 482*—when instruction not erroneous. In view of the evidence, an instruction in an action by a street car passenger for personal injuries, held not erroneous as assuming a duty on the part of the motorman to sound a gong. 5. Instructions, § 114*—when should not be given. Instructions as to matters not in issue should not be given. 6. New trial, § 96*—when affidavit in support of motion for new trial insufficient. A new trial in a personal injury action, held properly denied on an affidavit stating that the plaintiff’s physician, in an interview with the defendant’s claim agent, omitted to state the details of the results of the plaintiff’s injuries, it not being claimed that, as the result of such omission, the defendant was taken by surprise as to the extent of such injuries, and there being nothing in such affidavit showing that any wilful misrepresentation had been made.